UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: November 29, 2012 TIFFANY & CO. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-9494 (Commission File Number) 13-3228013 (I.R.S. Employer Identification No.) 727 Fifth Avenue, New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(212) 755-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Current Report on Form 8-K/A (Amendment No.1) amends the Current Report on Form 8-K filed by Registrant with the Securities and Exchange Commission on November 29, 2012 (the “Form 8-K”), under Items 2.02 and 9.01, to correct formatting errors to Exhibit 99.1. Exhibit 99.1 hereto supersedes and replaces Exhibit 99.1 to the Form 8-K in its entirety. Item 9.01.Financial Statements and Exhibits. (d) Exhibits 99.1Press Release dated November 29, 2012. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TIFFANY & CO. BY: /s/ Patrick B. Dorsey Patrick B. Dorsey Senior Vice President, Secretary and General Counsel Date:November 29, 2012 3 EXHIBIT INDEX Exhibit No. Description 99.1Press Release dated November 29, 2012.
